264 F.2d 247
SOUTHERN RAILWAY SYSTEM, Appellant,v.AUTO RENT, INC., Appellee.
No. 13610.
United States Court of Appeals Sixth Circuit.
February 23, 1959.

Appeal from the United States District Court for the Eastern District of Tennessee, Greeneville; Robert L. Taylor, Judge.
A. B. Bowman; Simmons, Bowman & Herndon, Johnson City, Tenn., for appellant.
Mayne W. Miller, Johnson City, Tenn., Ben Duggan, Jr., Chattanooga, Tenn., for appellee.
Before MARTIN, Chief Judge, McALLISTER, Circuit Judge, and MATHES, District Judge.
PER CURIAM.


1
This appeal by the carrier, Southern Railway System, has been heard and considered on the oral arguments and briefs of the attorneys for the contending parties and upon the record in the case;


2
And it appearing that there is substantial evidence to support the verdict of the jury and that no reversible error inheres in the rulings of the trial judge or in the procedure in the case;


3
The judgment entered on the verdict of the jury is affirmed.